Teahan, J.
This matter comes before us on expedited appeal under Rule 8A of the Dist/Mun. Cts. RADA It arises out of allowance of summary judgment for the defendant There were no disputed facts before the judge entering summary judgment
The plaintiff fell on a sidewalk in Worcester due to a protruding water shutoff extending one inch above the surface. Worcester police responded as did water department employees. Notice was sent to the Worcester Law Department. The facts being undisputed, the motion judge entered judgment for the defendant We affirm.
Notwithstanding the more general language in Ch. 84, section 18 containing notice requirements which are susceptible of interpretation favoring the plaintiff’s notice herein, section 19 establishes more specific requirements requiring notice “in the case of a city, to the mayor, the city clerk or treasurer ,..”1 The defendant is the City of Worcester.
It has long been the law in the Commonwealth that notice of injury under Ch. 84, sections 18 and 19 arising out of a fall on a city sidewalk be given to the mayor, city clerk or treasurer of a city and to no one else. King v. Boston, 300 Mass. 377, 380 (1938). Merry v. Springfield, 284 Mass. 260, (1933).2 The plaintiff, on these undisputed facts, does not have the option to give notice to the city law department or any other municipal official. Burdette v. Boston, 59 Mass. App. Dec. 120, 123 (1976).
The plaintiff’s appeal is ordered dismissed.

Ch. 84, section 18 provides, inter alia, that an injured party give notice within 30 days “to the county, city, town or person by law obliged to keep said way in repair...”


Ch. 84, section 19 provides that “notice shall be in writing,... and may be given, ... in the case of a city, to the mayor, the city clerk or treasurer...”